Name: Commission Regulation (EC) No 1273/1999 of 17 June 1999 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing years
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31999R1273Commission Regulation (EC) No 1273/1999 of 17 June 1999 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing years Official Journal L 151 , 18/06/1999 P. 0012 - 0016COMMISSION REGULATION (EC) No 1273/1999of 17 June 1999amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1638/98(2), and in particular Article 5(11) thereof,Having regard, in particular, to Article 4 of Regulation (EC) No 1638/98,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,(1) Whereas Article 3(2) of Commission Regulation (EC) No 2366/98(5) lays down that declarations under Commission Regulation (EEC) No 3061/84(6), as last amended by Regulation (EC) No 2455/97(7), are to be replaced by a full crop declaration in the course of the 1999/2000 and 2000/01 marketing years; whereas that replacement should be allowed to be brought forward;(2) Whereas Article 5(2) of Regulation (EC) No 2366/98 refers to a programme approved under Article 4; whereas it must be made clear that this reference is to Article 4 of Regulation (EC) No 1638/98 which lays down the conditions for eligibility for aid after 31 October 2001 for additional olive trees planted after 1 May 1998;(3) Whereas for the purposes of fixing the olive yields and oil yields referred to in Article 18 of Regulation (EEC) No 2261/84, that Regulation lays down the deadline of 31 May for forwarding the information concerned broken down by homogeneous production zones; whereas Article 6 of Regulation (EC) No 2366/98 should therefore be adjusted;(4) Whereas Article 8 of Regulation (EC) No 2366/98 lays down that monthly statements of the stock records of mills are to be sent before the 10th day of the month following the month concerned to the competent agency and, where applicable, to the agency responsible for checks; whereas for practical administrative reasons in some Member States that deadline should be extended by one day;(5) Whereas Article 9(1) of Regulation (EC) No 2366/98 lays down that the quantities of olive residue obtained, determined on a flat-rate basis, are to be entered in the stock records for each day; whereas provision should also be made for the said entry in the records to be by weight;(6) Whereas in Article 9(2)(a) of Regulation (EC) No 2366/98 the inappropriate terminology should be amended;(7) Whereas the Council has modified the common market organisation for olive oil for a transitional period up to and including the 2000/01 marketing year; whereas the Commission must have a maximum amount of reliable production statistics and submit to the Council before 2001 a proposal for a common market organisation for the oils and fats sector applicable from 1 November 2001; whereas to that end it is necessary to have data on olive and olive oil yields in producing Member States; whereas in order to obtain the most accurate possible information which is directly comparable for all Member States concerned, a method of assessment of those yields allowing such comparison should be introduced from the 1999/2000 marketing year; whereas details of that method and the regional areas to which it applies must be laid down in order to obtain the most representative results possible;(8) Whereas from the 1999/2000 marketing year the work involved in the method of assessing yields must be integrated in the work schedule of the control agencies provided for in Article 31 of Regulation (EC) No 2366/98;(9) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2366/98 is amended as follows:1. in Article 3(2) "not later than" is inserted before "in the course of the 1999/2000 and 2000/2001 marketing years";2. the second indent of the second subparagraph of Article 5(2) is replaced by the following: "- the planned planting involves additional olive trees covered by a programme approved under Article 4 of Regulation (EC) No 1638/98 and therefore qualifies for aid after 31 October 2001,";3. in Article 6(3), "before 1 August 1999 at the latest," is deleted;4. in the second indent of Article 8(b), "before the 10th day" is replaced by "not later than the 10th day";5. in Article 9(1), point (e) is replaced by the following: "(e) the quantities of olive residues obtained, determined by weighing or on a flat-rate basis.";6. in Article 9(2)(a), "pressed" is replaced by "obtained".Article 2Regulation (EC) No 2366/98 is amended as follows:1. Article 6 is replaced by the following: "Article 61. For the purposes of fixing the olive yields and oil yields referred to in Article 18 of Regulation (EEC) No 2261/84, not later than 31 May of the marketing year in question, producer Member States shall provide the Commission with:(a) for each of the homogeneous zones referred to in paragraph 3, in accordance with the method indicated in that paragraph for the data in question:- the average olive yield in kilograms per olive tree harvested for olives for oil,- elements that allow an assessment of the breakdown of the sample monitored for the purposes of estimating olive yields by regional area;(b) for each of the regional areas referred to in paragraph 2, in accordance with the method indicated in that paragraph for the data in question:- the average olive yield in kilograms per olive tree harvested for olives for oil, and the accuracy of the estimate,- the average percentage of trees harvested for olives for oil as against the total trees declared, and the accuracy of the estimate,- the average yield of all virgin olive oils per kilogram of olives and the average percentages of lampante virgin olive oil, ordinary virgin olive oil, virgin olive oil and extra virgin olive oil established in accordance with paragraph 4;(c) for each of the Member States concerned, an evaluation based on the results referred to in points (a) and (b) of:- the olive and olive oil yields per tree harvested,- the percentage and number of trees harvested,- the percentage and production of lampante virgin olive oil, ordinary virgin olive oil, virgin olive oil and extra virgin olive oil.2. The regional areas are set out in the Annex.Without prejudice to Article 28, a sample of 100 holdings shall be monitored in each regional area in order to check the crop declarations and to record:- the total number of olive trees harvested for olives for oil,- the quantities of olives delivered to mills.The data shall be be recorded on the spot at an appropriate time. Where a holding carries out several deliveries, at least one of those deliveries shall be subject to an on-the-spot check. A system for the quality control of data shall be introduced. Unreliable data shall be excluded from calculations.The sample of holdings to be monitored shall be selected at random from all agricultural holdings that have lodged an aid application in one of the two marketing years preceding that for which the yields are to be estimated. The holdings shall be stratified by:- homogenous zone as referred to in paragraph 3,- size,- possibly other criteria judged necessary by the Member State.Preparation and drawing of the samples at national level shall take place in the presence of experts from several national bodies and, where appropriate, from the Commission.For the purposes of granting aid, olive growers shall be obliged to collaborate in assessing yields where required.3. The homogenous zones shall be determined by the Member States taking account in particular of:- the geographical location and the agronomic characteristics of the terrain,- the predominant varieties and the age of olive trees and the most common type of shape pruning,- the need for a limited number of zones that remain constant over time and do not go beyond the boundaries of a regional area.The Member States shall notify the Commission before 1 January of the marketing year concerned of the list and description of the homogenous zones laid down or of any amendments, duly justified, to the list previously laid down.Within each homogeneous zone, the Member States shall establish a sampling plan and a method allowing experts to estimate the average olive yield per olive tree harvested for olives for oil.Where the aggregated average yields estimated by experts for the homogenous zones do not coincide at the regional-area level with the confidence interval for the average yield based on the monitoring of the holdings provided for in paragraph 2, the experts' estimates shall be adjusted accordingly.4. The average yield of all virgin olive oils per kilogram of olives and the percentages of the various categories of virgin olive oil shall be established on the basis of the results provided for the marketing year concerned by the approved mills subject to in-depth checks under the first subparagraph of Article 30(1).The results for each regional area shall be calculated on the basis of the aggregate data for the mills checked, taking account of the quantities of olives processed by those mills in the area in question.5. The Member States shall notify the Commission before 1 January of the marketing year concerned, on the basis of experts' estimates and information relating to previous marketing years, of an initial estimate of the olive and olive oil yields within each regional area.";2. the Annex to this Regulation is annexed to Regulation (EC) No 2366/98.Article 3In Article 31 of Regulation (EC) No 2366/98, the first paragraph is replaced by the following: "Where an agency is entrusted with the task of carrying out checks as provided for in this Regulation, it shall also carry out the assessment of olive and olive oil yields by regional area referred to in Article 6. This work shall be shown in the agency's work schedule drawn up in accordance with Articles 3 and 4 of Regulation (EEC) No 27/85."Article 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.However, Article 2 shall apply from 1 July 1999 and Article 3 from 1 November 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30.9.1966,p.3025/66.(2) OJ L 210, 28.7.1998, p. 32.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 293, 31.10.1998, p. 50.(6) OJ L 288, 1.11.1984, p. 52.(7) OJ L 340, 11.12.1997, p. 26.ANNEXRegional areas referred to in Article 6(2)SPAIN1. NUTS III "Jaen" region2. All NUTS III "Granada", "Malaga" and "Seville" regions3. NUTS III "Cordoba" region4. NUTS II "Castile-La Mancha" region5. All NUTS II "Catalonia" and "Valencia" regions6. NUTS II "Extremadura" regionITALY1. All NUTS III "Foggia" and "Bari" regions2. All NUTS III "Taranto", "Brindisi" and "Lecce" regions3. All NUTS III "Cosenza", "Crotone" and "Catanzaro" regions4. All NUTS III "Vibo Valentia" and "Reggio di Calabria" regions5. NUTS II "Sicily" region6. NUTS II "Campania" region7. NUTS II "Lazio" region8. NUTS II "Abruzzo" region9. NUTS II "Tuscany" regionGREECE1. NUTS III "Irakleio" region2. All NUTS III "Lassithi", "Rethymni" and "Chania" regions3. NUTS II "Peloponnese" region4. NUTS II "Western Greece" region5. NUTS II "Ionian Islands" region6. NUTS II "Continental Greece" region7. NUTS III "Lesbos" regionPORTUGAL1. NUTS II "Alentejo" region2. NUTS II "North" region3. NUTS II "Centre" regionFRANCENUTS II "Provence-Alpes-CÃ ´te d'Azur" region